Citation Nr: 0804556	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-27 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for the veteran's service-connected status post 
operative subcutaneous fibroma, left ring finger (formerly 
diagnosed as the left forefinger, symptomatic, tender).  

2.  Entitlement to a disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.  

4.  Entitlement to service connection for a heart condition 
(claimed as myocardial infarction).    


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
April 1970.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied increased ratings for the 
service-connected disabilities of the left ring finger and of 
PTSD, and that denied service connection for diabetes 
mellitus and for a heart condition (claimed as myocardial 
infarction).  In a May 2005 rating decision, the RO increased 
the evaluation for PTSD to a 10 percent disability rating.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In the August 2004 compensation and pension examination 
report, the examiner described a neuroma on the veteran's 
left hand in the area close to the scar from the surgery to 
remove the veteran's subcutaneous fibroma from his ring 
finger.  The proximity of the neuroma to the location of the 
surgical scar raises an inference that the neuroma could be 
related to the prior surgery.  Accordingly, the informal 
claim for secondary service connection is referred to the RO 
for appropriate action.  

The issues of entitlement to an increased rating for PTSD and 
of entitlement to service connection for diabetes mellitus 
and for a heart condition are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.




FINDING OF FACT

The veteran's left ring finger disability is manifest by a 
scar that covers an area of less than 144 square inches and 
is not deep, unstable, or on the head, face, or neck; the 
disability also is not manifested by loss of bone, motion or 
function.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the veteran's service-connected disability of status post 
operative subcutaneous fibroma, left ring finger (formerly 
diagnosed as the left forefinger, symptomatic, tender), have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, § 4.71a (and Diagnostic 
Codes 5155 and 5320), 4.118 (and Diagnostic Codes 7800 to 
7805) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  As discussed 
below, the manifestations of the veteran's left ring finger 
disability found in the June 2004 compensation and pension 
(C&P) examination and those in the November 2001 C&P 
examination are very similar.  Since the disability has not 
increased in severity, staged ratings are not warranted on 
this record.    

The veteran is left-hand dominant.  He had an avulsion injury 
to the left hand during service.  Surgery to remove a 
subcutaneous fibroma on the ring finger of his left hand left 
him with a scar on that finger.  At the June 2004 C&P 
examination, there was a circumferential scar on the palmar 
surface of the first phalanx of the left ring finger.  The 
scar was approximately one and one-half inches in length by 
one-eighth of an inch in width, slightly hypo-pigmented.  The 
scar has no chronic ulcerations or skin breakdown.  These 
findings were consistent with the November 2001 C&P 
examination report, in which the examiner found the scar from 
previous surgery was a transverse scar across the base of the 
finger, approximately 4 cm in length, flat and non-tender.   

Six diagnostic codes are available to evaluate scars.  See 
38 C.F.R. § 4.118 (schedule of ratings for the skin), 
Diagnostic Codes (DCs) 7800 to 7805.  DC 7800 is not 
applicable here because the veteran's scar is not of the 
head, face, or neck (DC 7800).  Since the scar is not deep, 
does not cause limited motion, and is not unstable, DCs 7801, 
7803, and 7805 are not applicable here.  Since the scar does 
not cover an area of 144 square inches or greater, DC 7802 is 
not applicable.  Thus, the only skin criteria for evaluating 
the veteran's service-connected finger disability is 
contained in Diagnostic Code 7804, which permits a 10 percent 
disability rating for a superficial (that is, not associated 
with underlying soft tissue damage), scar that is painful on 
examination.  Since the veteran is already assigned the 
highest rating available under DC 7804, no rating higher than 
10 percent is available under the criteria for rating the 
skin.  

Nor is a higher rating available under other criteria for 
evaluating disabilities of the ring finger.  Under DC 5320, 
which governs the evaluation of limited motion of the ring or 
little finger, a noncompensable (or zero percent) rating is 
assigned for any limitation of motion of that finger.  
38 C.F.R. § 4.71a (limitation of motion of individual 
digits).  No higher disability rating is possible under that 
criteria.  

Indeed, the only criteria for evaluating a disability of the 
ring finger higher than 10 percent is in Diagnostic Code 
5155, which provides a 20 percent rating for amputation of 
the ring finger with metacarpal resection and more than one-
half of the bone lost.  38 C.F.R. § 4.71a (amputations of the 
upper extremity).  That criteria is not met here.  Not only 
does the veteran have all of the bone of his finger, he has 
no loss of motion of that finger at all and no loss of 
strength.  

Nor does the veteran qualify for extra-schedular 
consideration for his service-connected finger disability.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  Extra-schedular 
evaluations are appropriate only when the case presents such 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

The schedular evaluation in this case, however, is not 
inadequate.  There is no evidence in the record that the 
veteran has lost work because of his ring finger disability.  
To the contrary, he told the June 2004 C&P examiner that 
notwithstanding his disability, he has been able to perform 
all the activities of daily living and could work at his job 
as a painter without difficulty.  The examiner found that the 
veteran had lost no function of that finger.  There also is 
no evidence of any hospitalizations for his ring finger 
disability.  The 10 percent schedular rating adequately 
compensates the veteran for his ring finger disability.  

In his substantive appeal, the veteran asserted that he 
should be assigned a 10 percent rating for the painful, 
superficial scar on his left ring finger under DC 7804.  That 
is precisely the criteria the RO used in assigning a 10 
percent rating to his service-connected finger disability.  
Since, as discussed above, the veteran's finger has not been 
amputated, a 10 percent rating is the highest that can be 
assigned for the disability of status post operative 
subcutaneous fibroma of the left ring finger.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, the only evidence in the record 
pertaining to the condition of the veteran's finger 
disability during the relevant rating period is the 
November 2001 and June 2004 C&P examination reports, which do 
not provide any information that warrants a rating higher 
than the 10 percent rating already assigned.  With no 
evidence in favor of the claim, the reasonable doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements, the veteran's own statement, and medical 
evidence) might be helpful in establishing his claim, and 
invited the veteran to send VA whatever evidence he had in 
his possession pertaining to his claim.  That letter did not 
describe the particular rating criteria used in evaluating a 
disability of a ring finger or discuss what evidence was 
necessary with respect to the rating criteria or the 
effective date of an award.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original August 2004 letter.  First, in a March 2006 letter, 
the veteran was notified that disabilities are rated on the 
basis of diagnostic codes and was told of the need to present 
evidence to meet the rating criteria and to establish an 
effective date of an award.  The specific rating criteria for 
evaluating disabilities of the ring finger in the 
musculoskeletal rating schedule, as well as the skin rating 
schedule, were provided to the veteran in the May 2005 
statement of the case.  Thus, after the flaws in the 
August 2004 letter were cured, the RO waited two months 
before transferring the appeal to the Board in May 2006.  

Second, the veteran's statements reflect his actual knowledge 
of what evidence was needed.  In his substantive appeal, he 
asserted that he had reviewed all of the regulations printed 
in the statement of the case.  He directed the Board's 
attention to the criteria for a 10 percent rating under 
Diagnostic Code 7804 for a painful, superficial scar and 
explained why he believed the medical evidence of record met 
that criteria.  Indeed, it is not surprising that the veteran 
would be aware of the criteria for evaluating his finger 
disability since this is the fifth time he has sought an 
increased rating for that disability.  

Finally, even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, at the June 2004 C&P examination, 
he was asked about those effects and he replied that he was 
able to perform the activities of daily living and his job as 
a painter without difficulty.  Thus, notwithstanding the lack 
of notice, the veteran provided the required evidence.  The 
veteran thus had a meaningful opportunity to participate in 
the adjudication process, so the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims file (which contained his service 
medical records) and conducting a C&P examination.  The 
veteran did not ask VA to obtain any medical treatment 
records with respect to his finger disability.  With the 
exception of the records request submitted directly to the 
Board (discussed below in the REMAND section of the 
decision), all treatment records identified by the veteran, 
as well as the records from the Social Security 
Administration, were obtained.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected disability of status post 
operative subcutaneous fibroma, left ring finger (formerly 
diagnosed as the left forefinger, symptomatic, tender), is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

After the veteran was notified that his case had been 
certified to the Board, he submitted to the Board a statement 
that he had been diagnosed as having diabetes type II by Dr. 
Lewis, his private physician.  The veteran also noted that he 
was enclosing a VA Form 21-4142 (Authorization and Consent to 
Release Information to VA) authorizing his physician to 
release those records to support his pending claim.  The form 
reflects that the veteran was provided medical treatment 
between January 2006 and April 2007 for diabetes, as well as 
his heart condition.  Moreover, in his November 2004 notice 
of disagreement, the veteran indicated that he had no PTSD 
treatment records at the VA medical facility in Jackson, 
Mississippi, because for the 15 years prior to his 
November 2004 statement, when he needed treatment, he went to 
his private physician.  No psychiatric treatment records from 
Dr. Lewis are part of the record.  Thus, the RO/AMC should 
make arrangements to obtain the treatment records from Dr. 
Lewis for the veteran's diabetes, heart condition, and mental 
health conditions.  

In addition, with respect to the claim for an increased 
rating for PTSD, since notice that complies with Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. 
January 30, 2008), has not been provided, such notice should 
be sent to the veteran.  

Finally, as the case must be remanded for the foregoing 
reasons, the veteran should be afforded an additional VA 
examination to assess the current severity of his PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008). 

2.  Make arrangements to obtain the 
veteran's treatment records from 
Dr. Lewis, his private physician, for 
PTSD, diabetes mellitus, and a heart 
condition.  
 
3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Then, readjudicate the issues on 
appeal.  If the claims remain denied, 
provide the veteran (and his 
representative, if any) with a 
supplemental statement of the case.  Allow 
an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


